Title: From John Adams to Roger Sherman, 18 July 1789
From: Adams, John
To: Sherman, Roger



Dear Sir
Richmond Hill July 18, 1789

In my Letter of yesterday, I think it was demonstrated that the English Constitution is a Republic, and that the Regal Negative upon the Laws, is essential to that Republic: because that without it, that Government would not be what it is a monarchical Republic, and consequently could not preserve the Ballance of Power between, the Executive and Legislative Powers, nor that other Ballance, which is in the Legislative between the one, the few and the many, in which, two Ballances the Excellence of that form of Government must conflict.
Let us now enquire, whether the new Constitution of the United States is, or is not a monarchical Republic, like that of G. Britain.—The Monarchical, and the Aristocratical Power, in our Constitution, it is true are not hereditary: but this makes no difference in the nature of the Power, in the nature of the Ballance, or in the name of the Species of Government.—it would make no difference in the power of a Judge, or Justice, or General, or Admiral, whether his Commission were for Life or Years. his authority, during the time it lasted would be the same, whether it were for one year or twenty, or for Life, or descendible to his eldest son.—The People the Nation in whom all Power resides originally, may delegate their Power, for one year, or for ten years, for years or for Life, or may delegate it in fee simple, or fee Tail, if I may so express myself or during good behaviour, or at Will, or till further orders.
A nation might unanimously create a Dictator or Despot, for one year, or more, or for Life, or for Perpetuity with hereditary descent. in Such a Case, the Dictator for one year, would as really be a Dictator during the Time, his Power lasted, as the other would be whose Power was perpetual and descendible.—a Nation in the same manner might create a Simple Monarch, for years, Life or Perpetuity, and in either Case the Creature would, be equally a Simple Monarch during the Continuance of his Power. So the People of England might create King, Lords and commons, for a year, or for several years, or for Life—and in any of these Cases, their Government would be a monarchical Republic, or if you will a limited Monarchy, during its continuance, as much as it is now, when the King and Nobles are hereditary. They might make their house of commons hereditary too. what the Consequence of this would be it is easy to foresee: but it would not in the first moment make any change in the legal Power, nor in the name of the Government.
Let us now consider what our Constitution is: and see whether any other name can with propriety be given it: than that of a monarchical Republic, or if you will a limited Monarchy.—The Duration of our President is neither perpetual nor for Life, it is only for four years: but his Power, during those four years, is much greater than that of an Avoyer, a Consul a Podesta, a Doge, a Statholder, nay than a King of Poland.—nay than a King of Sparta—I know of no first Magistrate, in any Republican government, excepting England and Neuchattel, who possesses a constitutional Dignity, Authority, and Power comparable to his.—The Power of sending and receiving Ambassadors of raising and commanding Armies and Navies, of nominating appointing and commissioning all officers—of managing the Treasures, the internal and external affairs of the nation—nay the whole Executive Power, coextensive with the legislative Power is vested in him: and he has the Right and his is the duty to take Care that the Laws be faithfully executed.—These Rights and Duties, these Prerogatives and Dignities, are so transcendant, that they must naturally and necessarily excite in the Nation all the Jealousy, Envy, Fears, apprehensions and opposition, that is so constantly observed in England against the Crown.
That these Powers are necessary I readily admit. That the Laws cannot be executed without them: that the Lives, Liberties, Properties and Characters of the Citizens cannot be Secure, without their Protection is most clear. But it is equally certain I think that they ought to have been still greater, or much less.—The Limitations upon them, in the Cases of War, Treaties, and appointments to office and especially the Limitation, on the Presidents Independence as a branch of the Legislature, will be the destruction of this Constitution, and involve us in Anarchy, if not amended. I shall pass over all these particulars for the present, except the last: because that is now the Point in dispute between you and me.
Longitude and the Philosophers Stone, have not been sought with more Earnestness by Philosophers, than a Guardian of the Laws has been studied by legislaters from Plato to Montesquieu. but every Project has been found to be no better, than committing the Lamb to the Custody of the Wolf, excepting that one, which is called a Ballance of Power.—a Simple Sovereignty, in one, a few, or many has no ballance, and therefore no Laws. a divided Sovereignty without a ballance, or in other Words, where the division is unequal is always at War, and consequently has no Laws. in our Constitution the Sovereignty, i.e the Legislative Power is divided, into three Branches. The House and Senate are equal, but the third Branch, tho essential is not equal.—The President must pass Judgment upon every Law—but in Some Cases his Judgment may be overruled. These Cases will be such as attack, his constitutional Power. it is therefore certain he has not equal Power to defend himself, or the Constitution or the Judicial Power, as the Senate and House have.
Power naturally grows.—Why? because human Passions are insatiable. but that Power alone can grow which is already too great. that which is unchecked. that which has no equal Power to controul it. The Legislative Power in our Constitution, is greater than the Executive. it will therefore encroach—because both Aristocratical and democratical Passions are insatiable.—The Legislative Power will increase, the Executive will diminish.—in the legislature, the Monarchical Power is not equal, either to the Aristocratical, or democratical—it will therefore decrease, while the others will increase. indeed I think the Aristocratical Power is greater than either the Monarchical or Democratical. that will therefore Swallow up the other two.
in my Letter of yesterday, I think it was proved, that a Republic might make the Supream Executive an integral Part of the legislature. in this it is equally demonstrated as I think, that our Constitution ought to be amended, by a decisive adoption of that Expedient.
if you dont forbid me, I shall write you again, / yours Sincerely
John Adams